IN THE COURT OF APPEALS OF IOWA

                                      No. 14-1671
                                  Filed April 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTHONY WAYNE PIRTLE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buchanan County, Bradley J.

Harris, Judge.



      Anthony Pirtle appeals his judgment and sentence for conspiracy to

manufacture methamphetamine. AFFIRMED.




      Fred Stiefel of Stiefel Law Office, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


MAHAN, Senior Judge.

       The State charged Anthony Pirtle by trial information on December 26,

2013, with conspiracy to manufacture methamphetamine and conspiracy to

manufacture methamphetamine, second or subsequent offense. On September

10, 2014, Pirtle pled guilty to conspiracy to manufacture methamphetamine.

       Pirtle appeals, contending he was denied his right to a speedy trial and his

attorney was ineffective in failing to move to dismiss the trial information on that

ground. The State counters that Pirtle waived any speedy-trial claims, including

his ineffective-assistance-of-counsel claim, by pleading guilty. Alternatively, the

State argues that any delay in bringing Pirtle to trial was attributable to Pirtle.

       “It is well established that a defendant’s guilty plea waives all defenses

and objections which are not intrinsic to the plea.” State v. Carroll, 767 N.W.2d
638, 641 (Iowa 2009); see also State v. Freilinger, 557 N.W.2d 92, 93 (Iowa

1996) (“Such a plea waives all irregularities except that the information or

indictment charges no offense and the right to challenge the plea itself.” (citation

omitted)).   Our supreme court has held a guilty plea “waives all claims of

ineffective assistance of counsel except those that bear on the knowing and

voluntary nature of the plea.” Manning v. State, 654 N.W.2d 555, 561 (Iowa

2002). By pleading guilty, Pirtle waived his right to raise any speedy-trial issues,

including his ineffective-assistance-of-counsel claim. See State v. LaRue, 619
N.W.2d 395, 399 (Iowa 2000) (holding defendant’s claim that counsel was

ineffective for failing to object to conflict of interest was waived by his guilty plea);

State v. Pearson, No. 04-1285, 2005 WL 975641, at *1 (Iowa Ct. App. Apr. 28,
                                         3


2005) (holding the defendant’s guilty plea waived any right to raise speedy-trial

issues including a claim of ineffective assistance of counsel).

       We affirm Pirtle’s judgment and sentence for conspiracy to manufacture

methamphetamine.

       AFFIRMED.